PER CURIAM:
Epitomized Opinion
The Stone Co. sued Bramson in the Municipal Cou: of Cleveland for $2,241, due on a written contrae and the interest due on that sum amounting to $75 The question is raised of the jurisdiction of tl Municipal Court, 1579-6-3 GC, providing that “ action on contract when the amount claimed by tl plaintiff does not exceed $2,500, judgment may 1 rendered for over $2,500 when the excess consists < interest on damages accrued after the commenc ment of the action.”
Held by Court of Appeals in reversing judgme: for the Stone Co.:
1. The $2,500 limitation on the jurisdiction of tl Cleveland Municipal Court as provided in 1579-6-3 G is exclusive of interest asked for on the principal su demanded from some date prior to the commenc ment of the action.
Attorneys — S. A. Crossner, for Bramson; Schultz & Schultz, for The Stone Co.
2. The jurisdiction of a court pertaining to amounts over which it has jurisdiction is determined from the amount claimed in the petition.
3. Jurisdiction of the subject matter of an action cannot be conferred by consent of the parties.
4. Want of jurisdiction of subject matter can be taken advantage of at- any stage of the case.
5. The amount claimed and the judgment in Municipal Court is beyond the jurisdiction of that court and it being proper for a reviewing court to reverse a judgment of a lower court for want of jurisdiction, such judgment is reversed.